DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/US2017/030748 filed May 3, 2017 and to U.S. Provisional Application No. 62/330,970 filed May 3, 2016.

Status of Claims
This Office Action is responsive to the RCE filed on April 4, 2022. As directed by the amendment on January 31, 2022: claims 1, 11, 17, 23, and 25 have been amended; and claims 18 and 26 have been cancelled. Thus, claims 1-17, 19-25, and 27-30 are presently pending in this application. 
After consideration of the cited reference in the IDS filed April 4, 2022 the application is in condition for allowance. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2022, though copies of the Non-Patent Literature: Final Office Action mailed February 9, 2022 for U.S. Patent Application No. 17/061,973 and Notice of Allowance mailed February 22, 2022 for U.S. Patent Application No. 15/258,510 were not included, nevertheless, was considered by the Examiner in its entirety.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Wilkinson et al. (U.S. Pub. No. 2014/0137859; hereinafter: “Wilkinson”) discloses a method for controlling release of oxygen enriched gas to a user of an oxygen concentrator (100; Fig. 1), comprising: measuring the time between a plurality of successive breaths (¶ 0009), wherein a breath is determined to begin when a drop in pressure is measured using a pressure sensor (194; Fig. 2) coupled to an outlet [end of conduit (192; Fig. 2) proximal the user at coupling member (196 ; Fig. 3).] of a conduit (192; Fig. 2; ¶ 0060) coupling the user to an oxygen enriched gas source [106; Fig. 2; Claim 62; ¶¶ 0009, 0012-0013, 0019, 0060; Examiner notes: Wilkinson discloses measuring the time between at least three successive breaths, wherein a breath is determined to begin when the drop in pressure is measured using the pressure sensor coupled to the outlet of the conduit coupling the user to the oxygen enriched gas source]; determining an average time between each of the successive breaths (¶¶ 0009-0012, 0018-0019, 0101), wherein the time between the penultimate breath and the last breath is not used to determine the average time [¶¶ 0009-0012, 0019, 0104-0105, 0107, 0109; Examiner notes: Wilkinson discloses determining an average time between each of the successive breaths for at least three successive breaths, wherein the time between the penultimate breath and the last breath is not used to determine the average time]; setting an inspiration breath pressure threshold for the pressure sensed by the pressure sensor based on the determined average time (¶¶ 0009-0010, 0012-0015, 0017-0019, 0102, 0104, 0108-0109), setting the inspiration breath pressure threshold to an active mode breath pressure threshold in response to a determination that the average time is less than a predefined time (¶¶ 0011, 0016, 0019, 0091, 0099, 0113, 0114).
Prior art of record Wilkinson fails to disclose or render obvious a method for controlling release of oxygen enriched gas to a user of an oxygen concentrator that has a sleep mode and an active mode, and wherein the step of setting the inspiration breath pressure threshold for the pressure sensed by the pressure sensor based on the determined average time, further includes setting the inspiration breath pressure threshold to a sleep mode breath pressure threshold in response to a determination that the average time is greater than the predefined time, wherein the sleep mode breath pressure threshold is lower than the active mode breath pressure threshold; measuring the time since the penultimate breath and the time since the last breath in the sleep mode and determining a sum of the time since the penultimate breath plus the time since the last breath; and automatically controlling release of oxygen enriched gas to the user in response to an evaluation that determines whether the sum is greater than a function of the determined average time, as recited in independent claim 1 and similarly recited in independent claims 17 and 25.
Prior art of record Levi (U.S. Pub. No. 2009/0308394), Davenport (U.S. Pub. No. 2009/0199855), and Deane et al. (U.S. Pub. No. 2005/0274381) alone or in combination fail to remedy the deficiencies of Wilkinson. 
Therefore, independent claims 1, 17, and 25, and claims 2-16, 19-24, and 27-30 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785